Wood, J., (after stating the facts). The verdict of the jury shows that they resolved the issue in favor of the appellant. Having found in favor of the appellant, the uncontradicted evidence shows that his damage was much more than the sum of one dollar. There is no evidence therefore to sustain the verdict in that sum. The jury were not authorized to disregard the undisputed testimony in fixing the amount of the damage. The court therefore should have granted the appellant a new trial. The case is ruled in this respect by Carroll v. Texarkana Gas & Electric Company, 102 Ark. 137. The judgment is therefore reversed, and the cause remanded for a new trial.